DETAILED ACTION
This action is responsive to the RCE filed on January 19, 2021.
Claims 2 and 12 have been amended. 
Claims 2-21 are pending and are presented to examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action January 19, 2021 has been entered.
 
Response to Arguments
As an initial mater, Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
  	Argument: “Independent claims 2 and 12 of the present application include, among    	other limitations, four limitation describing steps performed by a consumer device (CD)
  		A. provides a serviceID to a service provided over the network to   	determine a list of PDs communicatively coupled to the CD via a wired or   	wireless communication channel,
  		B. receives the list of PDs from the service in response to the service   	receiving the serviceID,
  		C. due to an interaction of a user with the user interface of the CD, sends      	a request for a tag to at least one PD of the list received from the service,  		D. retrieves the tag from the at least one PD.

 	The Applicant respectfully disagrees. Limitation B explicitly recites that the CD receives the list of PDs from the service in response to the service receiving the servicelD. Nothing in [0058] describes sending a URL to client device 10 from server device 20 in response to receiving a servicelD. Similarly, [0059] does not teach or suggest sending a URL to client device 10 from server device 20 in response to receiving a servicelD. [0059] simply states that server device 20 gets the URL from the servicelD. It does not teach or suggest sending the URL to client device 10. Nor would it.
  	As described above, server device 20 is an intermediary server designed to prevent direct communication between client device 10 and web service providing devices 30. Server device 20 uses the URL to find the web service providing device 30. It needs the URL to find the web service providing device 30 in order to download the policy rules for entering the type of data shown above in FIG. 23 so that it can generate FIG. 23.
  	In fact, Nakayama teaches the opposite of Limitation B. As shown in input screen 71 of FIG. 14, which is reproduced above, server device 20 first sends client device 10 a list of PDs (Hotel A and Hotel B). See [0076] of Nakayama. In response to the list of PDs, client device 10 sends a servicelD (Hotel A or Hotel B) to server 20.  	Because Nakayama does not teach or suggest that the CD receives the list of PDs from the service in response to the service receiving the servicelD in [0058] or anywhere else, Nakayama cannot teach limitation B of independent claims 1 and 12.  	Also, limitation D recites that the CD retrieves the tag from the at least one PD. The FOA does not explain how this is taught. However, Nakayama does not teach or suggest that client device 10 retrieves anything from web service providing devices 30. Again, Nakayama would not teach this because its purpose is to place server device 20 between client device 10 and web service providing devices 30 to prevent their direct communication. In other words, client device 10 would not receive a URL from a web service providing device 30 because it does not need the URL of a web service providing device 30. It never communicates directly with a web service providing device 30.” (Remarks pages 8-14).

  	Response: In view of the applicant’s arguments mentioned above, the applicant disagrees that Nakayama teaches the following limitations:
  	A. provides a serviceID to a service provided over the network to   	determine a list of PDs communicatively coupled to the CD via a wired or   	wireless communication channel,
  	B. receives the list of PDs from the service in response to the service   	receiving the serviceID,
  	C. due to an interaction of a user with the user interface of the CD, sends      	a request for a tag to at least one PD of the list received from the service,  	D. retrieves the tag from the at least one PD.
  	Examiner respectfully disagrees with the applicants. The Examiner will point out the interpretation and the rejection for each of them for better clarification.
  	A. provides a serviceID to a service provided over the network to   	determine a list of PDs communicatively coupled to the CD via a wired or   	wireless communication channel
  	B. receives the list of PDs from the service in response to the service   	receiving the serviceID,
  	Limitation A requires a request providing a serviceID over a network (e.g. wireless or wired) from a consumer device (CD) (e.g. phone, computer, tablet, etc.) in order to determine a list of provider devices (PDs). 
  	Limitation B requires a process to render the list of provider based on the serviceID (e.g. pathname) sent in the request.  	It is worth mentioning nothing in the claim language indicates that the interaction between the consumer device and the provider device(s) is exclusive between them and no other intermediary components/devices are allowed in the network Essentially, the consumer device (CD) interacts directly with at least one provider device (PD)”. In fact, by reviewing the disclosure of the instant application it seems that beside the consumer device and the provider device there is also a generator device (GD) that interacts in the process (see paragraphs [0030], [0051], [0215], [0289] and figures 3A-3C), therefore this statement seems to be contradictory or erroneous.  	Nakayama in figures 1 and 13-14 clearly shows a client device 10 (i.e. consumer device) in communication with a service device 20 (i.e. service) through a network communication 40. The client device 10 sends a screen acquisition request to the server device 20 via HTTP (S501). The server device 20 sends the page source data of an input screen, from which a web service is selected for booking, to the client device 10 according to the pathname included in the screen acquisition request sent from the client device 10 (S502) (see paragraph [0075]). In other words, the client device 10 send  via the HTTP a pathname indicating a location of the resource, this will trigger the server device 20 to send back to the client device the page source data of an input screen from which a web services (i.e. provider device list) are provided/displayed (see figures 13-14 below).

    PNG
    media_image1.png
    863
    548
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    299
    336
    media_image2.png
    Greyscale

   	It is worth mentioning, “serviceID” is a broad term having many ways for interpretation. In this case, Nakayama provides/uses a HTTP request with a pathname interpreted as the serviceID (emphasis added). 
C. due to an interaction of a user with the user interface of the CD, sends      	a request for a tag to at least one PD of the list received from the service,  	D. retrieves the tag from the at least one PD.  	Limitation C and D requires a user interface where a user interacts/selects a provider that internally is linked with a URL tag (as shown in figures 6 and 14, i.e. request and retrieval of the tag). 
  	Nakayama in paragraph [0076] indicates “the input screen 71 has a selection field 711 that includes the names of hotels that provide a web service.  From the selection field 711, the user can select one of the two, "Hotel A" and "Hotel B".  The radio buttons in the selection field 711 are associated with service IDs, named A and B, respectively.  When the user presses a Send button 712, the client device 10 sends a screen acquisition request, for which the service ID corresponding to the selected radio button is specified, to the server device 20 (S503).  The screen acquisition request also includes a pathname indicating the location of the resource in the server device 20.”   	Examiner points out that based on the foregoing and figure 13 the subsequent step corresponds to the S503 which is the steps of selection the PD from the input screen (S502) already rendered based on the HTTP request in the step (S501) having the serviceID (e.g. pathname for the travel booking portal site).   	Therefore, from the list of PDs (e.g. Hotel A or Hotel B) in figure 14 a user is able to select the provider device that is internally linked with a URL tag (see figure 6). This procedure will trigger a request/retrieval wherein the server device 20 sends a policy acquisition request (e.g. having the requested/retrieved URL (S505)) to identify or select the web service providing device 30. Then, the server receives the policy file (S506) to generate a page source data (S507) that will render a new input screen (S508) (see paragraphs [0074]-[0079]).  	Therefore, Applicant’s arguments are not persuasive, all rejections are fully maintained.
   	Examiner understands the claimed language is totally broad, and suggests the applicant to further amend it to provide clarification in regards Examiner’s concerns. For example, what the serviceID is? and what are the steps to determining the list of PDs using said serviceID?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2, 4-12 and 14-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nakayama et al. (US Pub. No. 2007/0277099 – hereinafter Nakayama).
  	With respect to claim 2 (currently amended), Nakayama teaches a system having a computing device for associating a tag of a provider device (PD) with an application of a consumer device (CD) over a network, comprising:  	a plurality of PDs in communication with a network (see figure 1 and paragraph [0045], web service providing devices 1-n (i.e. plurality of PDs in communication with a communication network 40) and 
  	a CD in communication with the network (see figures 1, 13 (and related paragraphs) and paragraph [0048], a client device 10 is a computer used by the user. A personal computer, a mobile phone, a PDA, or a workstation can be used as the client device 10) that  		provides a servicelD to a service provided over the network to   	determine a list of PDs of the plurality of PDs communicatively   	coupled to the CD via a wired or wireless communication channel (see paragraph [0075] and figure 13, the client device 10 sends a screen acquisition request to the server device 20 via HTTP (S501).  The screen acquisition request includes a pathname (i.e. serviceID) indicating the location of the resource in the server device 20.  The server device 20 sends the page source data of an input screen, from which a web service is selected for booking, to the client device 10 according to the pathname included in the screen ,   		receives the list of PDs from the service in response to the   	service receiving the serviceID (see paragraph [0076] and figures 13-14, list of PDs (e.g. Hotel A, Hotel B)),   		due to an interaction of a user with a user interface of the   	CD, sends a request for a tag to at least one PD of the list of PDs   	received from the service, receives the tag from the at least one PD, (see paragraphs [0076]-[0077], in the example in FIG. 14, the input screen 71 has a selection field 711 that includes the names of hotels that provide a web service.  From the selection field 711, the user can select one of the two, "Hotel A" and "Hotel B".  The radio buttons in the selection field 711 are associated with service IDs, named A and B, respectively.  When the user presses a Send button 712, the client device 10 sends a screen acquisition request, for which the service ID corresponding to the selected radio button is specified, to the server device 20 (S503).  The screen acquisition request also includes a pathname indicating the location of the resource in the server device 20. In response to the screen acquisition request, for which the service ID is specified, from the client device 10, the server device 20 references the provider database 251 to identify the web service providing device 30 corresponding to the service ID (hereinafter called a request service ID) specified for the received screen acquisition request.  The server device 20 sends a policy acquisition request to the identified web service providing device 30 (S505)),    	  	selects an application for association with the tag (see figure 6 , and  	  	launches the application using at least a portion of a first   	information determined by the CD as input (see figures 14, 23, 30). 
  	With respect to claim 4 (previously presented), Nakayama teaches wherein the CD further launches the application using the tag as input (see at least figure 23 and paragraph [0101]).  	With respect to claim 5 (previously presented), Nakayama teaches herein the CD further launches the application by starting a service (see abstract and paragraphs [000]-[0013], stating a service).  	With respect to claim 6 (previously presented), Nakayama teaches wherein the CD further launches the application by starting an activity (see figure 23 and With respect to claim 7 (previously presented), Nakayama teaches wherein starting an activity comprises sending a message (see figure 23 and paragraph [0101], client device 10 sending a screen acquisition request via HTTP (i.e. message)).  	With respect to claim 8 (previously presented), Nakayama teaches wherein the CD further runs the application on the CD using the tag as input (see at least figure 23 and paragraph [0101], an input screen 74 displayed on the client device 10 based on the page source data (FIG. 22) generated by replacing the extension tags. As shown in the figure, the input screen 74 has a name input field 741, a telephone number input field 742, and a credit card type input field 743. Beside the input fields, the names of the input fields generated by replacing the &lt;display&gt;tags, as well as the hint and the list box for the constraint condition, are also displayed. When the user enters the values in the name input field 741 and the telephone number input field 742, selects the type of card from the card type input field 743, and presses the Send button 744, the client device 10 sends a screen acquisition request, which includes the entered request data, to the server device 20 via HTTP (S510)).    	With respect to claim 9 (previously presented), Nakayama teaches wherein the tag comprises a universal resource locator (URL) (see paragraphs [0058]-[0059], [0064], URL HTML tag).
  	With respect to claim 10 (previously presented), Nakayama teaches wherein the CD comprises a smart phone (see figures 1, 13 (and related paragraphs) and paragraph [0048], a client device 10 is a computer used by the user. A personal computer, a mobile phone, a PDA, or a workstation can be used as the client device With respect to claim 11 (previously presented), Nakayama teaches wherein the PD comprises a set-top box (see figure 1 and paragraph [0046], separate computers that provides a service (e.g. booking). Examiner notes: in view if the specification in paragraph [0263], a set top boxes is equivalent to a computer).  	With respect to claims 12 and 14-21, the claims are directed to a method that corresponds to the system recited in claims 2 and 4-11, respectively (see the rejection of claims 2 and 4-11 above).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama et al. (US Pub. No. 2007/0277099) in view of Ludvig et al. (US Pub. No. 2003/0233451 – hereinafter Ludvig).   	
  	With respect to claim 3 (previously presented), Nakayama is silent to disclose wherein the CD further downloads the application using the tag.  	However, in an analogous art, Ludvig teaches wherein the CD further downloads the application using the tag (see paragraph [0049], path_segments--Reference an object in an object carousel within the service if the DVB URL identifies a service.  If the DVB URL references an elementary stream that carries an object carousel stream, the path references an object in an object carousel whose "root" (DownloadServerlnitiate--DSI message) is sent within that elementary stream).
   	It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify the Nakayama’s teaching which uses a server device that requests a web service to provide services, and the server device prepares templates each corresponding to an area of web services that are provided, by providing to a consumer device a way to download an application using a tag as suggested by Ludvig, as Ludvig would provide dynamic content to client devices by resolving the URL/tag syntax/schema, where said URL/tag syntax/schema can be used to reference and access any type of resource.  	With respect to claim 13, the claim is directed to a method that corresponds to the system recited in claim 3, respectively (see the rejection of claim 3 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANIBAL RIVERA/Primary Examiner, Art Unit 2192